DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 14-17 are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 


Claim(s) 1-3, 6-7, 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0230714 A1 [Yonezawa] in view of US 2017/0069459 A1 [Cheifetz].

Regarding Claim 1:
Yonezawa teaches a charged particle beam apparatus (Fig. 1, abstract), comprising: 
an objective lens that is configured to converge charged particle beams emitted from a charged particle source (Fig. 1 is an objective lens, and the objective lens uses coil (12) to converge charged particle beams); and 
a detector that is configured to detect backscattered electrons emitted from a sample (Fig. 1 (41), the detector is equally well configured to detect backscattered electrons as it is secondary electrons), 
wherein the objective lens includes an inner magnetic path (111a) and an outer magnetic path (111b) that are formed so as to enclose a coil (as shown in in Fig. 1 wherein (111) encloses (12)), the inner magnetic path includes a first inner magnetic path that is disposed at a position outside of an optical axis of the charged particle beams ((11) is in such a position), and a second inner magnetic path that is formed at a slant with respect to the optical axis of the charged particle beams and includes a leading end of the inner magnetic path ((113, 114)), and 
a detection surface of the detector is disposed outside of a virtual straight line that passes through the leading end of the magnetic path and is parallel to the optical axis of the charged particle beams (Fig. 1 (41) has a scintillator at such a position). 
However, Yonezawa fails to teach:

that the detection surface and the conversion element are disposed between the virtual straight line and the first inner magnetic path.
Cheifetz teaches a charged particle detector (abstract) in a charged particle microscope (claim 1), including a detector (Fig. 1b (124)), 
wherein the detector has a detection surface is in a disk shape (Fig. 1b) that includes an opening where the charged particle beams pass ((128));
wherein a side surface of the disk is provided with a conversion element ((138)) that is configured to convert light obtained by the detection (para 6) of the backscattered electron  (para 7) on the detection surface into an electric signal (para 6);
wherein the detection surface and the conversion element are disposed between the virtual straight line and the first inner magnetic path (Fig. 1b shows that the conversion element is between a virtual line defined by an exit aperture and the inner surface of the beam line, i.e. a first inner magnetic path.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to substitute the in-column charged particle detector and conversion element of Cheifetz for the charged particle detector of Yonezawa. One would have been motivated to do so since the silicon photomultiplier device 138 provides high gain and good photon detection efficiency, along with the physical advantage of compactness, ruggedness and magnetic insensitivity (Cheifetz para 38).

Regarding Claim 2:
The modified invention of claim 1 teaches the charged particle beam apparatus according to claim 1, wherein the detection surface and the conversion element are disposed on a charged particle source side from the second inner magnetic path (The detector of Cheifetz includes both the detection surface and the conversion element. Yonezawa Fig. 1, demonstrates that the detector is above the second inner magnetic path (113, 114). In the context of the image, this puts the detection surface and the conversion element of the detector on the claimed source side.). 

Regarding Claim 3:
The modified invention of claim 1 teaches the charged particle beam apparatus according to claim 1, wherein the detection surface and the conversion element are formed in a space located closer to the sample than an upper end of the first inner magnetic path (Yonezawa detector (Fig. 1 (41)) is shown positioned much closer to the sample than an upper end of the first inner magnetic path. It would have been obvious to one of ordinary skill in the art before the effective time of filing to place the detector of Cheifetz in a similar position closer to the sample. One would have been motivated to do so since Yonezawa appears to demonstrate such position.

Regarding Claim 6:
The modified invention of claim 1 teaches the charged particle beam apparatus according to claim 1, further comprising: 
a deflector that is configured to deflect the charged particle beams (Yonezawa (16, 17)), wherein the detection surface is disposed closer to a sample side than the deflector (Yonezawa (41) is disposed closer to the sample than either (16 or 17)). 

Regarding Claim 7:
The modified invention of claim 1 teaches the charged particle beam apparatus according to claim 1, wherein the sample is applied with a negative voltage to decelerate the charged particle beam (para 39).

Regarding Claim 9:
The modified invention of claim 1 teaches the charged particle beam apparatus according to claim 1, wherein the detection surface is a scintillator (Cheifetz para 6), but fails to specify that it includes an output cable that is configured to transmit an electric signal output from the conversion element to an outside of a vacuum space.
Cheifetz teaches a charged particle detector (abstract) in a charged particle microscope (claim 1), including a detector (Fig. 1b (124)) with a detection surface that is a scintillator (Fig. 2 (132), para 30), and an output cable that is configured to transmit an electric signal output from the conversion element to an outside of a vacuum space (para 41).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to add the output cable of Cheifetz to the modified invention of claim 1. One would have been motivated to do so since this would allow one to process the detection signals in a non-vacuum environment.


Claim(s) 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2001/0011702 A1 [Yonezawa II] in view of US 2017/0069459 A1 [Cheifetz].


Regarding Claim 1:
Yonezawa II teaches a charged particle beam apparatus (Fig. 1, abstract), comprising: 
an objective lens that is configured to converge charged particle beams emitted from a charged particle source (Fig. 1 is an objective lens, and the objective lens uses coil, marked by a box with an x in it, to converge charged particle beams); and 
a detector that is configured to detect backscattered electrons emitted from a sample (Fig. 1 (2)), 
wherein the objective lens includes an inner magnetic path ((4a)) and an outer magnetic path ((4b)) that are formed so as to enclose a coil (as shown in in Fig. 1 wherein the coil is enclosed by (4a and 4b)), the inner magnetic path includes a first inner magnetic path that is disposed at a position outside of an optical axis of the charged particle beams ((4a)), and a second inner magnetic path that is formed at a slant with respect to the optical axis of the charged particle beams and includes a leading end of the magnetic path ((3b)), and 
a detection surface of the detector is disposed outside of a virtual straight line that passes through the leading end of the inner magnetic path and is parallel to the optical axis of the charged particle beams (Fig. 1 (2) has a detector at such a position);
 wherein the detection surface is in a disk shape that includes an opening where the charged particle beams pass (Fig. 1 (2))
However, Yonezawa II fails to teach:
that a side surface of the disk is provided with a conversion element that is configured to convert light obtained by the detection of the backscattered electron on the detection surface into an electric signal; or 

Cheifetz teaches a charged particle detector (abstract) in a charged particle microscope (claim 1), including a detector (Fig. 1b (124)), 
wherein the detector has a detection surface is in a disk shape (Fig. 1b) that includes an opening where the charged particle beams pass ((128));
wherein a side surface of the disk is provided with a conversion element ((138)) that is configured to convert light obtained by the detection (para 6) of the backscattered electron  (para 7) on the detection surface into an electric signal (para 6);
wherein the detection surface and the conversion element are disposed between the virtual straight line and the first inner magnetic path (Fig. 1b shows that the conversion element is between a virtual line defined by an exit aperture and the inner surface of the beam line, i.e. a first inner magnetic path.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to substitute the in-column charged particle detector and conversion element of Cheifetz for the charged particle detector of Yonezawa II. One would have been motivated to do so since the silicon photomultiplier device 138 provides high gain and good photon detection efficiency, along with the physical advantage of compactness, ruggedness and magnetic insensitivity (Cheifetz para 38).


Regarding Claim 8:
The modified invention of claim 1 teaches the charged particle beam apparatus according to claim 1, wherein a positive voltage for accelerating the charged particle beams is applied to Yonezawa II para 42, “Optionally, with the shapes shown in FIGS. 1-3, in case the sample is not tilted at large angles, the near-the-sample magnetic pole 3b may be arranged so that it is applied zero or positive voltage potential.”) 
Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yonezawa II in view of Cheifetz as applied above, and further in view of US 2012/0298864 A1 [Morishita].

Regarding Claim 10:
The modified invention of claim 1 teaches the charged particle beam apparatus according to claim 1, but fails to teach that the detection surface is divided into a plurality of regions. 
Morishita teaches an SEM electron detector inside of an objective lens (Fig. 14 (40), wherein the detection surface is divided into a plurality of regions (Fig. 2). It would have been obvious to one of ordinary skill in the art before the effective time of filing to modify the the charged particle detector of Cheifetz with the detection regions taught by Morishita. One would have been motivated to do so since this would allow one to detect charged particle signals through discriminating the charged particle signals into plural energy bands, and to obtain a high-resolution image for each energy band using these charged particles (Morishita para 16).

Regarding Claim 11:
The modified invention of claim 10 teaches the charged particle beam apparatus according to claim 10, wherein the plurality of regions are divided in an angular direction (Morishita Fig. 2 shows such angular divisions around the aperture). 

Regarding Claim 12:
The modified invention of claim 10 teaches the charged particle beam apparatus according to claim 10, wherein the plurality of regions are divided in a radial direction (Morishita Fig. 2 shows such radial, i.e. annular, divisions around the aperture). 

Regarding Claim 13:
The modified invention of claim 10 teaches the charged particle beam apparatus according to claim 10, wherein the plurality of regions are divided in both an angle direction and a radial direction (Morishita Fig. 2 shows such radial, i.e. annular, and angular divisions around the aperture).


Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 12/18/20 have been fully considered but they are not fully persuasive. 
The indefiniteness rejections of record are withdrawn in light of applicant’s amendments.
Applicant argues that Cheifetz fails to teach the claimed detector. This is not persuasive. As noted in the above rejections, Cheifetz, Fig. 1b, appears to teach the limitations of the claims at issue.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782.  The examiner can normally be reached on M-F 0700-2000 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/            Primary Examiner, Art Unit 2881